Title: To James Madison from John Geddes, 14 May 1813 (Abstract)
From: Geddes, John
To: Madison, James


14 May 1813, Charleston. “Knowing the situation of our Country, and the important duties you have had to discharge, I have been unwilling to permit myself to intrude much on your time on any occasion—yet I cannot but participate in the feelings, and anxieties felt for the safety and honor of the Nation. Our exposed situation in many parts of the United States, and our extensive Sea Coast, cannot fail to occasion serious apprehensions for our safety. But whilst we are sensible of our situation, we are at the same time aware, that every thing that could be effected, has been and will be done by you, for the protection and defence of our common Country. This harbour at present is without any Naval force whatever, this however is expected will be of but short duration, and that some steps will be taken for the purpose of extending to us, in common with the other parts of the Union, the security we require. Our population demands of us, the strictest vigilance and at a time like the present unremitted attention.
“I cannot but congratulate you on the great and Glorious Victories of our little Navy, over the naval force of the enemy, & hope speedily to hear of similar acchievements of our army over our Enemies by Land. I think the war cannot be brought to a happy and honorable conclusion, until we evidence to Great Britain, that we can be as destructive to her army by Land, as our Navy has been to her Navy by sea. May such happy event soon take place is my most ardent desire.
“You will, I am sure, excuse my freedom of expression, especially as you know that we are both embarked in the same political cause, and are both highly interested, and particularly yourself in the future destinies of our beloved Country. I know not with whom you freely communicate in this place, and it would be presumption in me to enquire; but to the Republican party it is a subject of extreme mortification, that the delinquencies of Public officers in this City, in the republican Ranks should have so frequently & so recently taken place—this cannot fail in a certain degree to effect the party, & in a City where there are so many federalists who avail themselves of it, to bring into disrepute the Republicans, will eventually lessen the standing of that party. It is with extreme regret I mention to you, the confinement of our late federal Marshal under one or more attachments for monies received by him—and it is said will be defecient in a very considerable amount. He has I understand now resigned, and that it will rest with you to fill the Vacancy, in doing of which I am certain you will exercise the same Care you have manifested on every other occasion, so far as your information or knowledge of individuals extends, and it is not my wish or intention to direct your superior Judgment, but merely to suggest most respectfully to you, that if on enquiry you should be satisfied with the Character and abilities of Col: Lehre of this place, formerly sheriff of this district, and you should not, have already fixed on some other Gentleman to fill the office of Marshal, that his appointment would meet, not only with general approbation, but that the duties thereof would be discharged with Integrity and great Ability; and it is in Justice due to him, that I should remark that I know him to be in every respect well qualified having for upwards of four years served as sheriff of this district & given universal satisfaction, so much so, that the late Secretary of the Navy when acting as Comptroller General of this State, in his report to the Legislature of this state, speaks of him in the highest & most distinguishable manner. In a word he has been through life deservedly esteemed for his regularity and punctuality in the discharge of his public duties and one who has been uniform in the support of genuine republican principles. I pray you to excuse the Liberty I have taken, and believe me that I have been induced to address you, from no other motive, than a desire to promote the Republican cause & in doing so, the best interests of my Country.”
